Citation Nr: 1101207	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  08-37 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for a lumbar spine disorder.

2.	Entitlement to service connection for a left knee disorder.

3.	Entitlement to service connection for a neurological disorder 
of the left upper extremity, to include as secondary to 
service-connected degenerative joint disease of the cervical 
spine.

4.	Entitlement to service connection for a neurological disorder 
of the right upper extremity, to include as secondary to 
service-connected degenerative joint disease of the cervical 
spine.

5.	Entitlement to an initial compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1968 to 
July 1975 and from April 1977 to January 1992.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge 
at a June 2010 hearing conducted at the RO.  A transcript of the 
hearing is of record.

The issues of service connection for neurological disorders of 
the left and right upper extremities and an increased initial 
evaluation for bilateral hearing loss are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The competent evidence of record does not demonstrate the 
Veteran is currently diagnosed with a chronic disorder of the 
lumbar spine.

2.	A left knee disorder was not manifested in active service, and 
any current left knee disorder is not otherwise etiologically 
related to such service.


CONCLUSIONS OF LAW

1.	A lumbar spine disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2010).

2.	A left knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a) (West 2002).   38 C.F.R. § 3.159 (2010).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).

In the instant case, the Veteran received notification prior to 
the initial unfavorable agency decision in February 2008.  The 
RO's December 2007 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and argument 
concerning the claimed condition and enough information for the 
RO to request records from the sources identified by the Veteran.  
He was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  The December 2007 
letter also included notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  Finally the letter advised him what 
information and evidence would be obtained by VA, namely, records 
like medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103. 

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Service treatment records are associated with claims file.  All 
post-service records identified by the Veteran have also been 
obtained.  Therefore, VA's duty to further assist the Veteran in 
locating additional records has been satisfied.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2010); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board notes 
the Veteran was provided a VA examination in conjunction with his 
claim of service connection for a left knee disorder in September 
2008.  While the examiner was unable to offer an opinion without 
resorting to speculation, the Board observes the examination was 
adequate in that the VA examiner reviewed the entire claims file 
and physically examined the Veteran.  In addition, the examiner 
provided an adequate rationale as to why an opinion could not be 
rendered.  As such, a remand is not necessary for a new VA 
examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

A VA examination was not provided in conjunction with the 
Veteran's lumbar spine claim, and the Board notes that the 
evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4) (2010).  VA has a duty to provide a VA examination 
when the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established event, 
injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In the present case, there is nothing in the 
record, other than the Veteran's own lay statements, that he 
suffers from a lumbar spine disorder that is etiologically 
related to his active service.  As he is not competent to provide 
evidence of a diagnosis or etiology of a condition, the record is 
silent for a nexus between the Veteran's current disability and 
his active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. 
Cir. 2010) (the Veteran's conclusory lay statement is 
insufficient to trigger VA's duty to provide an examination with 
an opinion).  The Veteran has not satisfied all the elements of 
McLendon; therefore, VA is not required to provide him with a VA 
examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in 
pertinent part, that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

I.	Lumbar Spine Disorder

The Veteran maintains he suffers from a lumbar spine disorder as 
a direct result of his active service.  Specifically, he contends 
he injured his low back when he slipped and fell during a winter 
field exercise.

Initially, the Board notes that there is no evidence that the 
Veteran is currently diagnosed with any chronic disability of the 
lumbar spine.  The Veteran has provided no competent medical 
evidence indicating he currently suffers from such a disability.  
The Board acknowledges the Veteran complains of low back pain, 
which he self-medicates.  However, the Board notes that pain is 
not, in and of itself, a disability for the purposes of service 
connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (holding that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).

The Board also acknowledges that the Veteran himself has claimed 
that he suffers from a lumbar spine disorder due to the 
circumstances of his active service.  However, as a layperson, 
the Veteran has no competence to give a medical opinion on the 
diagnosis a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the Veteran is competent to report (1) 
symptoms observable to a layperson, e.g., pain; (2) a diagnosis 
that is later confirmed by clinical findings; or (3) a 
contemporary diagnosis, he is not competent to independently 
render a medical diagnosis of a condition.  See Davidson v. 
Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of 
medical diagnosis cannot constitute evidence upon which to grant 
the claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).

Without a current diagnosis of a disability, the Board cannot 
grant service connection.  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award of 
service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(in the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has specifically 
limited entitlement to service connection to cases where such 
incidents have resulted in a disability).

In sum, the Board finds that there is no competent evidence of a 
current diagnosis of a chronic disorder of the lumbar spine.  The 
Veteran has produced no competent evidence or medical opinion in 
support of his claim that he suffers from such a disability, and 
all evidence included in the record weighs against granting the 
Veteran's claim of service connection for a lumbar spine 
disorder.

II.	Left Knee Disorder

The Veteran maintains that he currently suffers from a left knee 
disorder as a direct result of his active service.  Specifically, 
he asserts that he injured his left knee when he stepped into a 
hole and twisted his knee.

While the evidence reveals that the Veteran currently suffers 
from a left knee disorder, diagnosed as chronic knee strain, the 
competent, probative evidence of record does not etiologically 
link the Veteran's current disability to his service or any 
incident therein.  Service treatment records indicate the Veteran 
was treated in October 1977 for a wrenched left knee seven days 
after stepping into a hole.  At the time, there was no swelling 
or increased temperature.  Minor laxity in the collateral 
ligaments was noted.  However, no chronic left knee disorder was 
diagnosed.  There is no other evidence to indicate the Veteran 
sought further treatment for his left knee during service.  An 
October 1991 Report of Medical History, completed and signed by 
the Veteran, indicates the Veteran then denied a history of trick 
or locked knee.  Finally, an October 1991 Report of Physical 
Examination, completed upon the Veteran's separation from active 
service, indicates a normal lower extremities clinical evaluation 
and notes no defects.  As such, the Board finds the Veteran did 
not suffer a left knee disability during active service.

In addition, there is no continuity of symptomatology in the 
instant case.  In this regard, the Board observes the Veteran was 
first diagnosed with chronic left knee strain at a September 2008 
VA examination, a period of over 15 years since his separation 
from service.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the Veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).

The Board acknowledges the Veteran's assertion that he suffered 
from occasional left knee pain since his initial injury in 1977, 
and did not seek further treatment, as he feared it would end his 
military career.  See, e.g., June 2010 Board hearing transcript 
at 7.  However, the Board again observes that the Veteran himself 
denied a history of knee trouble upon service separation in 
October 1991.  Further, the Board observes the Veteran has not 
been treated for a left knee disorder since service.  Id. at 8.  
As such, while the Board acknowledges the Veteran have suffered 
from occasional left knee pain, especially during colder months, 
this does not constitute a continuity of symptomatology upon 
which to grant service connection.  See generally 38 C.F.R. 
§ 3.303(b).

In sum, the Board finds that there is no evidence of a chronic 
left knee disorder shown within service.  The evidence of record 
also does not support the Veteran's contention that he has 
suffered a continuity of symptomatology since separation from 
active service.  The threshold question therefore is whether 
there is sufficient medical evidence to establish an etiological 
link between the Veteran's current left knee disorder and his 
active service.

As noted above, the Veteran was provided a VA examination in 
September 2008.  After reviewing the Veteran's claims folder, 
including service treatment records, and physically examining the 
Veteran, the VA examiner rendered a diagnosis of chronic knee 
strain.  However, given the single in-service instance in which 
the Veteran was treated for a knee condition, and the absence of 
any records indicating a knee condition until approximately 2008, 
the VA examiner was unable to offer an etiological opinion 
without resorting to speculation.  While the VA examiner did not 
offer an etiological opinion, she did include a rationale for her 
findings.  

The Board acknowledges that the Veteran himself has claimed that 
he suffers from a left knee disorder that is etiologically 
related to his active service.  However, as a layperson, the 
Veteran has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus, while the Veteran is competent to 
report (1) symptoms observable to a layperson, e.g., pain; (2) a 
diagnosis that is later confirmed by clinical findings; or (3) a 
contemporary diagnosis, he is not competent to independently 
render a medical diagnosis or opine as to the specific etiology 
of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  
Consequently, lay assertions of medical diagnosis or etiology 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).

In sum, there is no competent medical evidence included in the 
record to support the Veteran's assertion that his currently 
diagnosed chronic left knee strain is etiologically related to 
his active service.  The normal medical findings at the time of 
separation from service, as well as the absence of any medical 
records of a diagnosis or treatment for many years after service, 
is also probative evidence against the claim for direct service 
connection.  

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for a left 
knee disorder, and the benefit of the doubt rule does not apply.  
See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for a left knee disorder is denied.


REMAND

The Veteran asserts service connection is warranted for a 
neurological condition of the bilateral upper extremities.  He 
further seeks an initial compensable evaluation for service-
connected bilateral hearing loss.  

With respect to the Veteran's claim of service connection, the 
Veteran asserts he began to experience bilateral numbness of the 
upper extremities in approximately 1985 or 1986, following an 
injury to his cervical spine.  See Board hearing transcript at 8.  
He further contends he experiences episodes of numbness after 
using his hands at shoulder level.

During the development of the Veteran's claim, he was provided a 
VA examination in September 2008.  Following an examination, the 
VA examiner opined that the Veteran's shoulder and arm problems 
"might" be secondary to his neck problems given that he had 
similar complaints in service.  However, the Board initially 
notes that no diagnosis of a chronic neurological disorder of the 
upper extremities was rendered.  The Court of Appeals for Veteran 
Claims (Court) has held that once VA undertakes a duty to provide 
a medical examination, due process requires VA to notify the 
claimant prior to the adjudication of the claim of any inability 
to obtain evidence sought (including a VA examination with 
medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), 
citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); 
Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the 
Board's duty to return an inadequate examination report "if 
further evidence or clarification of the evidence... is essential 
for a proper appellate decision").  As the September 2008 VA 
examination report is unclear whether the Veteran suffers from a 
neurological disorder of the upper extremities and, if so, 
whether such disorder is etiologically related to his active 
service or to a service-connected disability, the Veteran must be 
provided a new VA examination.

With respect to the Veteran's increased rating claim, the Veteran 
was assigned an initial noncompensable evaluation based on a 
January 2008 audiological examination.  At the June 2010 Board 
hearing, the Veteran asserted that his bilateral hearing loss has 
increased in severity since the January 2008 examination.  
Therefore, a new VA examination is warranted.  See VAOPGCPREC 11-
95 (1995) (a new examination is appropriate when there is an 
assertion of an increase in severity since the last examination).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
for the purpose of ascertaining the nature 
and etiology of any current neurological 
disorder of the upper extremities.  The 
claims file, including this REMAND, must 
be made available to the examiner for 
review, and the examination report should 
reflect that such review was accomplished.  
The examination should include a review of 
the Veteran's pertinent medical history 
and current complaints, as well as a 
comprehensive clinical evaluation.  All 
clinically indicated tests should be 
performed.  After reviewing the record and 
examining the Veteran, the examiner should 
indicate whether the Veteran suffers a 
neurological disorder of the upper 
extremities and, if so, provide a current 
diagnosis.  If a disorder is rendered, the 
examiner is requested to address the 
following:

a.	whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., 
probability less than 50 percent), 
that any current neurological 
disorder of the upper extremities is 
etiologically related to the 
Veteran's active service.

b.	if (a) above is answered in the 
negative, whether it is more likely 
than not (i.e., probability greater 
than 50 percent), at least as likely 
as not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), that any current 
neurological disorder of the upper 
extremities is proximately due to a 
service-connected disability.  

c.	if (a) and (b) above are answered in 
the negative, whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 
percent), that any current 
neurological disorder of the upper 
extremities has been aggravated 
beyond its normal progression by a 
service-connected disability.

2.	Schedule the Veteran for a VA audiological 
examination to determine the current 
severity of his bilateral hearing loss.  
The claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that such review was 
completed.  The examination should include 
a review of the Veteran's pertinent 
medical history and current complaints, as 
well as a comprehensive clinical 
evaluation.  All clinically indicated 
tests should be performed, and all 
findings should be set forth in detail.  
The examiner should specifically comment 
on the impact of the Veteran's bilateral 
hearing loss upon his social and 
industrial activities including his 
employability.  The rationale for all 
opinions expressed must be provided.

3.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


